Citation Nr: 1505117	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  05-06 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for painful scars, to include scars in the forehead, nose, and the first and second toes of the right foot.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to December 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board previously considered this issue in December 2007, August 2010, September 2012, and April 2014.  

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

In the March 2004 rating decision, the RO granted service connection for multiple scars based on evidence of scars on the forehead, the underside of the nose, the left nostril, the right rib area, the right great toe, the right second toe, and the left wrist.  The RO assigned these scars a general noncompensable rating under Diagnostic Code 7805.  Subsequently, in an April 2009 rating decision (of which notice was given in July 2009), the Agency of Original Jurisdiction (AOJ) assigned a separate 10 percent evaluation for the scar on the forehead under Diagnostic Code 7800.

In August 2010, the Board denied an initial rating in excess of 10 percent for the scar on the forehead and an initial compensable rating for the scars on the right rib area, the right great toe, and the left wrist, and remanded the issue of an initial compensable rating for the scars of the left nostril and the right second toe.

Thereafter, in a December 2011 rating decision, the AOJ combined the scars on the forehead and nose, and assigned them a 50 percent rating under Diagnostic Code 7800.  It also granted service connection for painful scars (specifically noting scars on the forehead, left nostril, and right toe), assigning them a 20 percent rating under Diagnostic Code 7804.  Further, it granted service connection for a scar on the right toe under Diagnostic Code 7805, assigning it a noncompensable rating.  

In April 2014, the Board rendered a final decision with regard to a rating in excess of 50 percent for the scars on the nose and forehead, and remanded the issues of a rating higher than 20 percent for the painful scars and a compensable rating for the scar on the right toe.  In the remand directive, the Board asked the AOJ to clarify whether the Veteran's separately service-connected "right toe scar" contemplates the right great toe scar, the right second toe scar, or both.

In an October 2014 rating decision, the AOJ clarified that the 20 percent rating for painful scars is based on four different scars: the scars on the forehead, nose, right great toe, and right second toe.  Additionally, the AOJ terminated the noncompensable rating for a "right toe scar," as it had been evaluated with the painful scars.

The issue on appeal is whether the Veteran is entitled to a rating in excess of 20 percent for painful scars under Diagnostic Code 7804.  The disposition of this issue requires consideration of the scars on the forehead and nose.  The Board, however, notes that it has already rendered a final decision with regard to the rating of these scars under Diagnostic Code 7800.  Therefore, they will only be considered for purposes of entitlement to a higher rating under Diagnostic Code 7804.  The Board notes that although the same scars have been considered under multiple codes, in this instance it does not result in impermissible pyramiding, because one code addresses disfigurement, while the other contemplates pain.

As previously discussed in the September 2012 and April 2014 Board remands, the Veteran raised the issues of entitlement to service connection for sleep apnea, metatarsalgia, and nasal septum deviation in a December 2011 letter.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

The evidence shows that the Veteran has had no more than four painful scars during the appeals period.





CONCLUSION OF LAW

The criteria for an initial rating higher than 20 percent for painful scars have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1-4.14, 4.118, Diagnostic Code 7804 (2008 & 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran was afforded notice of how to establish service connection for his scars in October 2003, prior to the initial rating decision.  He was subsequently advised of how to establish a disability rating and effective date in January 2008.  The Veteran's appeal proceeds from the initial disability rating assigned for his painful scars.  This is a downstream element from the grant of service connection, and there is no argument of prejudice from any notice defects.  No further notice is required.  

With regard to the duty to assist, VA obtained all identified, available medical evidence.  The Veteran was also afforded VA examinations to assess the severity of his scars, most recently in February 2012.  There is no argument or indication that the examinations are inadequate.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).





II.  Analysis

The Veteran is currently assigned a 20 percent rating for four painful scars.  He seeks a higher rating.  As discussed below, the Board finds that a rating in excess of 20 percent is not warranted for any portion of the appeal period.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999). 

Skin disabilities are rated under 38 C.F.R. § 4.118.  During the pendency of this appeal, the criteria for evaluating disabilities of the skin were revised, effective October 23, 2008.  The new rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008, absent specific request for consideration under the revised code.  See 73 Fed. Reg. 54708 (September 23, 2008).  The date of claim here was October 2003 and review under the revised criteria has not been expressly requested.  Nevertheless, since the Veteran's claim was pending at the time of the regulatory amendments, he is entitled to the application of the criteria that are the most favorable to his claim, for the period during which both could apply.  See VAOPGCPREC 3-2000 (2000); 65 Fed. Reg. 33422 (2000); Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  A new regulation applies, if at all, only to the period beginning with the effective date of the new regulation.  See 38 U.S.C.A. § 5110(g); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 38 C.F.R. § 3.114.  

The Board notes that, in the December 2011 rating decision, the RO rated the Veteran's painful scars under the current version of Diagnostic Code 7804, assigning a 20 percent rating, effective December 23, 2003.  In doing so, the RO erroneously applied the current criteria to a period prior to the effective date of the new regulation.  38 C.F.R. § 4.118 states that in no case will the award under the current criteria be effective before October 23, 2008.  In light of this, the Board will apply the previous criteria when considering whether the Veteran is entitled to a rating higher than 20 percent for the period prior to October 23, 2008.  Nevertheless, the Board will apply the current version of Diagnostic Code 7804 to the period since October 23, 2008, as its rating criteria are the most favorable to the Veteran, and, furthermore, it appears that the Veteran has reasonably relied on VA's application of the current criteria.  See, e.g., December 2014 appellate brief.  

For the period prior to October 23, 2008, the July 2008 VA examination shows two painful scars: one on the forehead and one on the top of the right foot.  The latter refers to the scar on the right great toe.  The examination report does not discuss the scar on the second great toe.  Diagnostic Code 7804, as it existed prior to October 23, 2008, provided for a single 10 percent rating for each scar that was painful on examination.  Under the old criteria, the scar on the forehead would not be eligible for a separate 10 percent rating under Diagnostic Code 7804 because the pain is already contemplated by the 50 percent rating assigned to the Veteran under Diagnostic Code 7800 and an additional rating for the pain would constitute pyramiding.  Nevertheless, the Veteran is entitled to a 10 percent rating for his scar on the right great toe.  As for the scar on right second toe, which was not included in the July 2008 VA examination report, the Board concedes the painfulness of the scar, based on the June 2011 VA examination.  (The report indicated a nontender scar but later indicated that it was painful; hence, doubt is resolved in the Veteran's favor on this point.)  Accordingly, the most that the Veteran would receive for his painful scars under the old rating criteria is 20 percent, which is already in effect for the period in question.  As such, for the period prior to October 23, 2008, he is not entitled to a rating higher than 20 percent for his painful scars. 

For the period since October 23, 2008, the evidence shows two additional painful scars, for a total of four.  The June 2011 VA examination shows that the scars on the left nostril and the right second toe are painful.  As already stated, the July 2008 VA examination shows painful scars on the forehead and the right great toe.  

For the maximum 30 percent disability rating under the current version of Diagnostic Code 7804, there must be five of more unstable or painful scars.  38 C.F.R. § 4.118, DC 7804.  Since the Veteran has no more than four painful scars, he is not entitled to a rating higher than 20 percent under Diagnostic Code 7804.  

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating assigned herein.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

There is no argument or indication of unemployability due to the service-connected painful scars.  The Board notes that the Veteran has been rated as 100 percent disabled since August 2011, due to his service-connected depressive disorder.

In sum, the preponderance of the evidence is against a rating higher than 20 percent for painful scars.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.


ORDER

A rating in excess of 20 percent for painful scars is denied.




____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


